United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3991
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Robert J. Rima,                         *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 19, 2007
                                 Filed: December 19, 2007
                                 ___________

Before BYE, BOWMAN, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      This action originated when the United States, acting on behalf of the Internal
Revenue Service (IRS), petitioned the district court to enforce two IRS summonses
issued to Robert J. Rima pursuant to 26 U.S.C. § 7602. After multiple hearings and
failed settlement negotiations, the Magistrate Judge1 issued a Report and
Recommendation finding that the summonses were properly issued and
recommending that the petition to enforce the summonses be granted. The District



      1
      The Honorable James C. England, Chief United States Magistrate Judge for the
Western District of Missouri.
Court2 adopted the Report and Recommendation and ordered Rima to comply with the
summonses by November 3, 2006. Rima filed a motion for reconsideration, which the
District Court denied. On November 3, 2006, Rima met with an IRS agent; answered
the agent's questions, from which the agent completed a collection information
statement (IRS Form 433); permitted the agent to photocopy his credit card; and
provided the agent a photocopy of what Rima's attorney labeled at oral argument "a
transcript from an investment agency." At a hearing before the District Court that
same day, the government reported that "the IRS has the information that they need"
and moved to dismiss the enforcement action. Transcript of Nov. 3, 2006, Hearing
at 4. Rima consented to dismissal. The District Court dismissed the case with
prejudice on November 6, 2006. Rima now appeals the District Court's denial of his
motion for reconsideration of the order granting the petition to enforce the
summonses.

       The government has filed a motion to dismiss this appeal, arguing that the
appeal is moot because the District Court dismissed with prejudice the summons
enforcement action. Our jurisdiction extends only to actual "cases" and
"controversies." U.S. Const. art. III, § 2; see also Beck v. Mo. High Sch. Activities
Ass'n, 18 F.3d 604, 605 (8th Cir. 1994) (per curiam) ("Article III of the United States
Constitution limits the jurisdiction of federal courts to actual cases and
controversies."). We do not have jurisdiction to review a district court's summons
enforcement order if "an intervening event has rendered the controversy moot."
Church of Scientology of Cal. v. United States, 506 U.S. 9, 15 (1992). In this case,
we believe that the "intervening event" of the District Court's dismissal of the




      2
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.

                                         -2-
summons enforcement action has rendered this appeal moot.3 Quite simply, there is
no case or controversy that remains for us to decide.

       Rima argues that under the decision in Church of Scientology, the appeal is not
moot because we could order the IRS to return the three documents that Rima
provided on November 3, 2006. In Church of Scientology, the Supreme Court ruled
that turning over material in compliance with a district court's order enforcing an IRS
summons is not an intervening event that renders the appeal of the district court's
order moot. 506 U.S. at 13 (noting that the appellate court could effectuate a partial
remedy by ordering the IRS to either return or destroy material in the IRS's
possession). Thus, this case was not mooted by Rima's compliance with the District
Court's summons enforcement order. Had that been the end of activity at the district-
court level, we would have jurisdiction over the appeal. But the parties subsequently
appeared before the District Court and requested dismissal of the case. It is the
District Court's dismissal with prejudice of the summons enforcement action that
renders the controversy moot.4

      This case is dismissed.
                       ______________________________




      3
       The "capable of repetition, yet evading review" exception to the mootness
doctrine, Roberts v. Norris, 415 F.3d 816, 819 (8th Cir. 2005), does not apply because
the District Court's dismissal was with prejudice.
      4
       The issues presented by Rima on appeal involve whether the IRS provided him
an appropriate assessment of his tax liabilities, as required by an order of the
Magistrate Judge. Rima's attorney acknowledged at oral argument that we cannot
reach these issues if we lack jurisdiction.

                                         -3-